         Case 4:21-cv-00292 Document 6 Filed on 03/02/21 in TXSD Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


ROSS, et al.,                                          )
                                                       )       Civil Action No. 4:21-cv-00292
                     Plaintiffs,                       )
                                                       )       NOTICE OF VOLUNTARY
                     v.                                )       DISMISSAL OF DEFENDANT
                                                       )       ETORO USA SECURITIES, INC.
ROBINHOOD FINANCIAL, LLC, et al.,                      )       PURSUANT TO FED. R. CIV. P.
                                                       )       41(a)(1)(A)(i)
                     Defendants                        )


          Please take notice that Plaintiffs, RYAN ZACHARY ROSS, ERIKA MERCADO, C.

LOUIS BUNYA, and DREW HUNNICUTT, by their counsel, hereby voluntarily dismiss the above-

captioned action against Defendant, ETORO USA SECURITIES, INC., without prejudice pursuant

to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. The dismissal is without costs to any

party and this notice may be filed with the Clerk of the Court without further notice.

    Dated March 2, 2021                                        Respectfully submitted,

                                                               By: /s/ Gabriel A. Assaad
                                                               Gabriel A. Assaad
                                                               Texas Bar No. 24076189
                                                               gassaad@mcdonaldworley.com
                                                               McDonald “Don” Worley
                                                               Texas Bar No. 24003208
                                                               don@mcdonaldworley.com
                                                               Matthew S. Yezierski
                                                               Texas Bar No. 24076989
                                                               matt@mcdonaldworley.com
                                                               McDonald Worley, PC
                                                               1770 St. James St., Suite 100
                                                               Houston, TX 77056
                                                               (713) 523-5500 – telephone
                                                               (713) 523-5501 – facsimile




Notice of Dismissal of Defendant eToro            1
         Case 4:21-cv-00292 Document 6 Filed on 03/02/21 in TXSD Page 2 of 2




                                                                William R. Ogden
                                                                Texas Bar No. 24073531
                                                                bill@fbtrial.com
                                                                Mark D. Bankston
                                                                Texas Bar No. 24071066
                                                                mark@fbtrial.com
                                                                Farrar & Ball LLP
                                                                1117 Herkimer St.
                                                                Houston, TX 77008
                                                                (713) 221-8300 - telephone
                                                                (713) 221-8301 - facsimile

                                                                ATTORNEYS FOR PLAINTIFFS

                                         CERTIFICATE OF SERVICE

          I certify that on March 2, 2021, I electronically filed the foregoing with the Clerk of Court

by using the CM/ECF system, which will send a notice of electronic filing to all counsel and parties

of record.

                                                                /s/ Gabriel A. Assaad
                                                                Gabriel A. Assaad




Notice of Dismissal of Defendant eToro             2
